                Case 3:20-cv-01605-JAG Document 1 Filed 10/30/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO

                                                                    Case No. 20-
    JIMMY  BORRERO     COSTAS,   YANINA
    MORENO FEBRES, AND THE CONJUGAL
    PARTNERSHIP THEY CONSTITUTE; NELSÓN                             RE: NOTICE OF REMOVAL
    PAGÁN HERNÁNDEZ, MARÍA RAMOS
    RODRIGUEZ,   AND    THE    CONJUGAL                             Removal from the Court of First
    PARTNERSHIP THEY CONSTITUTE.                                    Instance of the Commonwealth of Puerto
                                                                    Rico, Superior Court of Ponce, Civil
                                                                    Case No. PO2020CV01521
        Plaintiffs

           v.

    AES PUERTO RICO, LP CP/ AES PUERTO
    RICO, INC. [AES] C/P APPLIED ENERGY
    SERVICES [AES] PUERTO RICO, LP; JOHN
    DOE INSURANCE COMPANIES.

        Defendants



                                          NOTICE OF REMOVAL

TO THE HONORABLE COURT:

           Defendants AES Puerto Rico, LP and AES Puerto Rico, Inc. (“AES-PR”)1 give notice of

the removal of the action pending in the Commonwealth of Puerto Rico, Court of First Instance,

Ponce Part, under the caption Jimmy Borrero Costas et al. vs. AES Puerto Rico, LP, Civil No.

PO2020CV01521 (the “State Court Action”), on the following grounds.

                                       PRELIMINARY STATEMENT

      1. On September 23, 2020, Jimmy Borrero Costas (“Mr. Borrero”), his wife Yanina Moreno

Febres, the conjugal partnership composed by them (the “Borreros”), Nelsón Pagán Hernández

(“Mr. Pagán”), his wife María Ramos Rodriguez, and the conjugal partnership composed by them


1
    Applied Energy Services [AES] Puerto Rico, LP does not exist.
            Case 3:20-cv-01605-JAG Document 1 Filed 10/30/20 Page 2 of 4




(the “Pagans”, all jointly the “Plaintiffs”) filed the Complaint in the State Court Action. See

Exhibits A and B (the Complaint, and its certified English translation).2

    2. As per the Complaint, AES-PR is a corporation organized under the laws of Puerto Rico,

with its principal place of business in #3 Street Km. 142.0 Barrio Jobos, Guayama, Puerto Rico

00784. See Exhibits A and B ¶3.

    3. As per the Complaint, the Borreros are natural persons with residence in Peñuelas, Puerto

Rico. Their postal address is HC-3 Box 13198, Peñuelas, PR 00624. See Exhibits A and B ¶1.

    4. As per the Complaint, the Pagans are natural persons with residence in Peñuelas, Puerto

Rico. Their postal address is HC-3 Box 11630, Peñuelas, Puerto Rico 00624. See Exhibits A and

B ¶2.

    5. On September 29, 2020, the clerk of the Court of First Instance signed, sealed, and issued

the summons to be served on AES-PR. See Exhibits A and B.

    6. On October 7, 2020, AES-PR was served with summons. See Exhibits A and B.

    7. Removal is proper under 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446 because the Court has

original jurisdiction over this action. As explained below, the cause of action pleaded by the

Plaintiffs arises under 42 U.S.C. § 1983. For this reason, federal question jurisdiction exists in this

case. 28 U.S.C. §§ 1331 and 1343. Furthermore, removal is timely under 28 U.S.C. § 1446 (b).

        GROUNDS FOR REMOVAL: THE COURT HAS ORIGINAL JURISDICTION

    8. Federal district courts exercise original jurisdiction in “all civil actions arising under the

Constitution, laws, or treaties of the United States.” Grable & Sons Metal Products, Inc. v. Darue

Engineering & Mfg., 545 U.S. 308, 312 (2005). This type of original jurisdiction —called by the




2
 AES requests leave to file within 20 days the certified translations of some recent motions and orders by the Court
of First Instance, Ponce Part. See Exhibits C-G.

                                                         2
            Case 3:20-cv-01605-JAG Document 1 Filed 10/30/20 Page 3 of 4




courts “federal-question jurisdiction”— “is invoked by and large by plaintiffs pleading a cause of

action created by federal law (e.g., claims under 42 U.S.C. § 1983)”. Id.

    9. A claim arises under federal law if a federal cause of action emerges after analyzing the

Complaint under the “well-pleaded complaint” rule. Viqueira v. First Bank, 140 F.3d 12, 17 (1st

Cir. 1998). The “well-pleaded complaint rule” generally “prohibits the exercise of federal question

jurisdiction if no federal claim appears within the four corners of the complaint.” BIW Deceived

v. Local S6, Indus. Union of Marine and Shipbuilding Workers of America, 132 F.3d 824, 831 (1st

Cir. 1997).3

    10. The Complaint asserts an alleged conspiracy by AES-PR with the Puerto Rico Police

Department to deprive the Plaintiffs of their constitutional rights in violation of 42 U.S.C. § 1983.

Exhibits A and B ¶¶ 8, 15, 16, 18, 19, 20, 45, 51.

    11. Plaintiffs only cite 42 U.S.C. § 1983 (incorrectly cited in the Complaint as 28 U.S.C.A. §

1983) for the proposition that AES-PR contravened their constitutional rights of freedom of speech

and assembly under the First Amendment. Exhibits A and B ¶ 51. The Complaint cites no other

statute.

    12. Therefore, the cause of action here arises under federal law, and “the United States District

Court for the District of Puerto Rico has jurisdiction under 28 U.S.C. s 1343(3) to enforce the

provisions of 42 U.S.C. s 1983.” Examining Bd. of Engineers, Architects & Surveyors v. Flores

de Otero, 426 U.S. 572, 597 (1976); 28 U.S.C. § 1343 (a)(3) (providing that the district courts shall

have original jurisdiction of any civil action “[t]o redress the deprivation, under color of any State

Law, statute, ordinance, regulation, custom or usage, of any right, privilege or immunity secured



3
 AES-PR nevertheless posits that the Complaint does not allege a plausible claim and will be filing a Motion to
Dismiss for failure to state a Claim under Fed.R.Civ.P. 12 (b)(6), see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and on res judicata grounds.

                                                        3
           Case 3:20-cv-01605-JAG Document 1 Filed 10/30/20 Page 4 of 4




by the Constitution of the United States or by any Act of Congress providing for equal rights of

citizens or of all persons within the jurisdiction of the United States.”).

       WHEREFORE, AES-PR requests that this case proceed as an action removed under 28

U.S.C. §§§ 1331, 1343 and 1446.

       Respectfully submitted in San Juan, Puerto Rico, on October 30th, 2020.

       WE CERTIFY that, on this same date, an electronic copy of this document was filed using

the CM/ECF system and was notified by certified mail to Martín G. González Vélez, Esq. and

Martín González Vázquez, Esq at P.O. BOX 591, Mercedita, PR 00715-0591. This motion was

also served via e-mail to Martín G. González Vélez, Esq. and Martín González Vázquez, Esq at

despachomgv.mggv@gmail.com.

                                               M | P | M MARINI PIETRANTONI MUÑIZ LLC
                                               250 Ponce de León Ave., Suite 900
                                               San Juan, PR 00918
                                               Office 787.705.2171
                                               Fax 787.936.7494
                                               mpietrantoni@mpmlawpr.com
                                               oandino@mpmlawpr.com
                                               www.mpmlawpr.com

                                               S/ Manuel A. Pietrantoni
                                               Manuel A. Pietrantoni
                                               USDC-PR No. 219805

                                               S/ Omar Andino Figueroa
                                               Omar Andino Figueroa
                                               USDC-PR No. 306411




                                                   4
